DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  However, claims directed toward a non-transitory machine-readable storage media may qualify as a manufacture and make the claim patent-eligible subject matter.  Therefore, amending the claims to recite a “non-transitory machine-readable storage media” would resolve this issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20040105573 A1) in view of Singer (US 20200116832 A1).
Regarding claims 1, 13 and 19. Neumann discloses A machine-readable storage media having instructions stored thereon, that when executed, cause one or more processors to perform an operation (claim 40) for a LIDAR system ([0024] a LiDAR (light Detection and Ranging) sensor system can be used) where point cloud feature extraction and segmentation is performed ([0025] process the 3D point cloud), the operation comprising: 
receiving point cloud data from the LIDAR system ([0025] process the 3D point cloud), wherein the point cloud data are associated with a physical object ([0007] identifying a foreground object); 
generating a scan pattern grid from the point cloud data ([0025], [0033] Points in range sensor information can be projected and resampled onto a regular grid); 
detecting one or more silhouette edges using the scan pattern grid and the point cloud data ([0108] edges that follow the outline of the moving object are identified); 
detecting one or more intersection edges using the scan pattern grid and the point cloud data ([0110] the intersection point 1670 can be identified); and 
growing a region based on the detected silhouette edge and intersection edge ([0058] Object segmentation can use a region-growing approach to segment the irregular object from its background).
However, Neumann does not explicitly disclose scan pattern information.
Singer discloses a lidar follows scan patterns to output a point cloud ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Neumann and Singer, to follow scan pattern information to generate point cloud, in order to effectively obtain the object information.

Regarding claims 2 and 14. Singer discloses the scan pattern grid is a 2-D grid structure having cells organized in rows and columns, wherein an individual row corresponds to a vertical angle of a scan from a scanner of the LIDAR system, and wherein an individual column corresponds to a horizontal angle from the scanner of the LIDAR system ([0066]).
The same analysis has been stated in claim 1.

Regarding claim 12. Neumann discloses The machine-readable storage media of claim 1, wherein the scan pattern grid is a first scan pattern grid, wherein growing the region comprises: 
analyzing points in first scan pattern grid and second scan pattern grid ([0058] the surface normal and depth information can be used to supervise the growing procedure); and 
generating clusters of homogeneous points continuous in space ([0058] Given a seed-point, the algorithm automatically segments the seeded region based on a defined growing rule).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20040105573 A1) in view of Singer (US 20200116832 A1) as applied to claim 1 above, and further in view of Chen et al. (US 20200217964 A1).
Regarding claims 3 and 15. Neumann discloses The machine-readable storage media of claim 1, wherein the LIDAR system is a mobile LIDAR system ([0024] The range sensors 110 can include one or more active airborne laser sensors to quickly collect 3D geometric samples of an environment; [0033] The range sensor information can be LiDAR model data in the form of a cloud of 3D point samples).
However, Neumann does not disclose the scan pattern grid is a 2-D grid structure having cells organized in rows and columns, wherein an individual row corresponds to a time of a scan from a scanner of the LIDAR system, and wherein an individual column corresponds to a scan angle from the scanner of the LIDAR system.
Chen discloses the scan pattern grid is a 2-D grid structure having cells organized in rows and columns, wherein an individual row corresponds to a time of a scan from a scanner of the LIDAR system, and wherein an individual column corresponds to a scan angle from the scanner of the LIDAR system (figure 11A, [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Neumann and Singer with the invention of Chen, to have the cells of the scan pattern grid organized in rows and columns, wherein an individual row corresponds to a time of a scan from a scanner of the LIDAR system, and wherein an individual column corresponds to a scan angle from the scanner of the LIDAR system, in order to determine a row and column index of a projected pixel in an image of the lidar sample (Chen [0087]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20040105573 A1) in view of Singer (US 20200116832 A1) as applied to claims 1-2 above, and further in view of Han et al. (US 20210001877 A1).
Regarding claim 4. Singer discloses The machine-readable storage media of claim 2, wherein an individual cell of the scan pattern grid represents a laser pulse from the scanner ([0027] A beam outputted by a transmitter can include pulses of laser light), wherein the individual cell includes information of a return point ([0027] a receiver of a lidar channel can receive lidar returns (e.g., captured waveforms or chirps that reflect off of a target in an environment) and convert the lidar returns into electrical signals).
Han discloses the information of the return point includes scan coordinates, color, and intensity ([0150]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Neumann and Singer with the invention of Han, to include scan coordinates, color, and intensity in the information of the return point, in order to effectively obtain the object information.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20040105573 A1) in view of Singer (US 20200116832 A1) as applied to claim 1 above, and further in view of Tatourian et al. (US 20180188738 A1).
Regarding claim 5. Tatourian discloses one of more silhouette edges comprises points lying on an edge between an object scanned by a LIDAR system and a shadow of the object ([0029] Lidar is used to identify the shapes to distinguish the object from the edges of the object from the shadows).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Neumann and Singer with the invention of Tatourian, to comprise points lying on an edge between an object scanned by the LIDAR system and a shadow of the object, and to distinguish the object from the edges of the object from the shadows, in order to effectively obtain the object information.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20040105573 A1) in view of Singer (US 20200116832 A1) as applied to claim 1 above, and further in view of JENKINS (US 20150269770 A1).
Regarding claim 6. Neumann discloses The machine-readable storage media of claim 1, wherein detecting one or more silhouette edges comprises: 
determining, from the scan pattern grid, points with no return ([0079] occlusion detection; [0082] the issue of occlusions should be taken into consideration).
However, Neumann does not explicitly disclose
identifying points in the scan pattern grid points that neighbor the points with no return as a silhouette edge points, wherein the silhouette edge points form the one or more silhouette edges.
JENKINS discloses 
identifying points in the scan pattern grid points that neighbor the points with no return as a silhouette edge points, wherein the silhouette edge points form the one or more silhouette edges ([0411]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Neumann and Singer with the invention of JENKINS, to identify points in the scan pattern grid points that neighbor the points with no return as a silhouette edge points, wherein the silhouette edge points form the one or more silhouette edges, in order to effectively obtain the object information.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20040105573 A1) in view of Singer (US 20200116832 A1) as applied to claim 1 above, and further in view of Retterath et al. (US 20160259038 A1).
Regarding claim 8. Retterath discloses one or more intersection edges intersect two or more smooth surfaces ([0091] edge features, corner features and normal vectors for the surfaces of detected objects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Neumann and Singer with the invention of Retterath, to detect one or more intersection edges which intersect two or more smooth surfaces, in order to effectively obtain the object information.

Regarding claim 9. Retterath discloses detecting one or more intersection edges is independent of a normal vector at each point of the scan grid pattern ([0091] edge features, corner features and normal vectors for the surfaces of detected objects).
The same motivation has been stated in claim 8.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20040105573 A1) in view of Singer (US 20200116832 A1) and Chen et al. (US 20200217964 A1) as applied to claims 3 and 15 above, and further in view of Han et al. (US 20210001877 A1).
Regarding claim 16. The same analysis has been stated in claim 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Neumann, Singer and Chen with the invention of Han, to include scan coordinates, color, and intensity in the information of the return point, in order to effectively obtain the object information.

Regarding claim 20. The same analysis has been stated in claims 3-4 and 15-16.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20040105573 A1) in view of Singer (US 20200116832 A1) as applied to claims 1 and 13 above, and further in view of Tatourian et al. (US 20180188738 A1) and JENKINS (US 20150269770 A1).
Regarding claim 17. the same analysis has been stated in claims 5-6.

Allowable Subject Matter
Claims 7, 10-11 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488